
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 648
        [I.D. 032803F]
        Fisheries  of  the  Northeastern  United  States; Atlantic Herring Fishery; Scoping Process
        
          AGENCY:
          National   Marine   Fisheries   Service   (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Notice  of  intent  to  prepare   a  supplemental environmental  impact  statement  (SEIS)  and  notice  of re-initiation  of scoping process; request for comments.
        
        
          SUMMARY:

          The  New  England  Fishery  Management   Council (Council)  announces  its  intent  to  prepare  an amendment to the Fishery Management Plan (FMP) for Atlantic Herring (Clupea  harengus) and  to  prepare  an SEIS to analyze the impacts of any proposed management measures.  The Council  is  also formally re-initiating a public process to determine the scope of alternatives  to  be  addressed in the amendment and SEIS.  The purpose of this notification is to  alert  the interested public of  the  re-commencement of the scoping process and to provide  for  public participation    in    compliance    with    environmental    documentation requirements.
        
        
          DATES:

          The   Council  will  discuss  and  take  scoping comments at public meetings in April  and  May 2003. For specific dates and times of the scoping meetings, see SUPPLEMENTARY INFORMATION. Written scoping comments must be received on  or  before 5 pm., local time, June 2, 2003.
        
        
          ADDRESSES:

          The  Council  will take  scoping  comments  at public  meetings in Maine, Massachusetts, and  New  Jersey.   For  specific locations,  see SUPPLEMENTARY INFORMATION.  Written comments and requests for copies  of  the  scoping  document  and  other information should  be  directed  to  Paul  J. Howard, Executive Director, New  England Fishery  Management  Council,  50  Water  Street,  Newburyport,  MA  01950, telephone  (978)  465-0492.   The   scoping  document  is  accessible electronically  via  the  Internet  at http://www.nefmc.org. Comments  may  also be sent via facsimile (fax)  to  (978)  465-3116. Comments  will  not   be   accepted   if   submitted   via  e-mail  or  the Internet.
        
        
          FOR  FURTHER  INFORMATION  CONTACT:
          Paul   J.  Howard, Executive   Director,   New   England   Fishery  Management  Council  (978) 465-0492.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Background
        The U.S. Atlantic herring fishery is managed  as one stock complex along the east coast from Maine to Cape Hatteras, NC, although  evidence suggests that  separate  spawning  components  exist within the stock complex.   The Council  and  the Atlantic States Marine  Fisheries  Commission  (ASMFC  or Commission) adopted  management  measures  for the herring fishery in state and  Federal  waters  in 1999, and NMFS approved  most  of  the  management measures contained in the  Federal  Herring  FMP  on October 27, 1999.  The Federal Atlantic Herring FMP became effective on January 10, 2001.

        The  state  and  Federal  management  plans  contain similar  management measures.The  state  and  Federal  management  plans  for  herring  establish  total allowable catches (TACs) levels in each of four management areas.  In state waters, there are spawning area restrictions and requirements  for  vessels to  take  specified  days  out  of the fishery (under the Commission plan). Both plans include limits on the  size  of vessels that can take, catch, or harvest  herring.   Each  plan  includes administrative  elements  such  as requirements  for  vessel, dealer,  and  processor  permits  and  reporting requirements.  A control  date  of  September 16, 1999, was established for the Atlantic herring fishery in Federal  waters (64 FR 50266, September 16, 1999).
        Additional measures for the Federal Herring FMP are being considered for two reasons: (1) a new stock assessment for  herring  is available; and (2) the Council made a commitment to consider limited or controlled  access  in the herring fishery shortly after developing the Herring FMP.
        In  February  2003,  the  Transboundary  Resource  Assessment  Committee (TRAC), composed of both U.S. and Canadian scientists, met in St. Andrew's, New  Brunswick,  to  undertake  a  joint  peer  review of the status of the transboundary  herring  resource  and  to provide collective  guidance  for fisheries  managers  to consider.  The TRAC  assessment  will  be  used  in considering possible adjustments  to  the FMP, which may include changes to the herring overfishing definition and  its  associated  reference  points, revisions  to  the estimates of maximum sustainable yield (MSY) and optimum yield (OY) for the herring fishery, adjustments to management areas, and/or adjustments  to  area-specific   TAC   calculations.    The   Herring  Plan Development  Team  (PDT)  will  review  the  TRAC  information  and provide technical  guidance  on  these and other issues as the development of  this amendment proceeds.
        While the overall TAC for  herring  is  more  than  twice recent landing levels, the TAC in the inshore Gulf of Maine (Area 1A) represents more than 60 percent of the total landings and has triggered a closure of the herring fishery  in this area every year.  Some fishermen believe  that  harvesting capacity in  this  area  should be restricted to avoid problems that result from excess fishing capacity.   One  of  these problems is a “race to fish” as increasing numbers of vessels  try  to  catch the TAC before the others.  Besides generating inefficiencies, the available  TAC  in this area  will  likely  continue  to  be taken before the fishing year is over. This  can disrupt the supply of herring  for  various  markets  and  affect stability in the fishery.
        Management  of  a  number  of  fisheries  in  the  Northeast  Region  is complicated  by  excess fishing capacity which makes it difficult to reduce fishing mortality  to  levels  necessary for stock rebuilding.  In order to avoid the problems experienced in  these  fisheries,  there  is interest in developing  a  limited  access  system for the herring fishery to  possibly address existing capacity problems  in  Area  1A and avoid such problems in other areas as the fishery continues to develop.
        In July 1999, the Council made a formal commitment  to develop a limited or  controlled  access  program for the herring fishery.  Scoping  meetings were   conducted   in   early   2000,   and   comments   were   sought   on limited/controlled access in the  herring fishery, particularly in Area 1A. At that time, concern about excess  capacity  was  focused  on  Area 1A, as Areas  2  and  3  (southern  New  England  and  Georges Bank) could support increased fishing effort and additional capacity  in the fishery.  However, some  new  markets  have  emerged,  additional  harvesting  and  processing capacity  has  developed, and catches from Areas 2  and  3  have  increased somewhat, suggesting that capacity concerns in these areas may be different than they were in  2000.   For  this  reason,  the  Council  may consider a limited access program for all herring management areas.
        This amendment may address one or more of the following issues:
        1.  According to the best available scientific information,  overfishing is not occurring on the herring resource at this time, but may occur in the future  if  effort  and  capacity  are  not  monitored and controlled in  a proactive manner.
        2.  Allocation issues have arisen since the establishment of the TACs in the herring fishery, and these issues should be  examined  and minimized to the  extent  practicable  (examples  include  the  race  to  fish and  gear conflicts resulting from the TACs).
        3.   Interactions of herring with other species and other fisheries  are becoming  increasingly important, especially as all stocks in the Northeast Region continue  to  increase.   These  interactions  and  their associated impacts should be examined so that negative impacts can be minimized  where possible and appropriate.
        Measures Under Consideration
        At  this  time,  the  Council  is  seeking  comments  on a wide range of management  measures it is considering to address a range of  issues.   The measures  under   consideration  include,  but  are  not  limited  to,  the following:
        Limited Access
        One or more kinds  of permits may be issued to vessels fishing in one or more of the management  areas.   Qualification  criteria for limited access permits  could  take  many  different  forms.   For example,  qualification criteria could be based on catch levels over a particular  period  of time, possession  of  another  permit, future performance in the fishery, or  any combination of these standards.
        If the Council does develop  a limited access program in this amendment, it  may  develop separate qualifying  criteria  for  the  directed  herring fishery and  the  incidental  catch  herring fishery.  The Council also may consider  a quota-based limited access  program  for  participants  in  the herring  fishery.   Under  such  a  program,  TACs  for  herring  could  be specifically  allocated  to  a  limited  number of individuals or entities. This allows the individuals or entities to  be  responsible for controlling their own capacity and harvesting their share of the resource in a way that maximizes their economic benefits and the overall  benefits to the fishery. Some  examples  of  quota-based  programs  that  may be considered  include Individual Fishing Quotas (IFQs), group quota shares,  and  community quota shares.
        In  addition  to  establishing some kind of limited access program,  the Council will consider  the “no action alternative;” that is, to allow the herring fishery  to remain an open-access fishery.  Consideration of the no action alternative  is  a  legal  requirement and is based on the fact that domestic catches are currently less  than  one-half  the  overall TAC.   New markets and additional harvesting capacity to fully utilize  the herring  resource are currently being examined for the herring fishery.  In addition,  an open access system provides the most flexibility to fishermen to move into the herring fishery as an alternative to other fisheries.
        Other Effort Controls
        A limited  access  program  by  itself  may or may not address potential capacity problems in the herring fishery, especially  in Area 1A.  For this reason, the Council is considering and seeking comments  on  other types of effort controls for the fishery, if necessary.  These include,  but are not limited to, the following:
        1. Vessel Upgrade Restrictions—Restrictions  on the overall  size  and  capacity  of herring vessels is already included in the FMP.  However, additional restrictions on the ability of herring vessels to upgrade (increase their size and/or  horsepower)  may  be an effective tool for controlling existing capacity in the fishery.
        2. Trip Limits—Trip limits may slow  down  the race to  fish  and prevent early closure of the fishery, especially in Area  1A. For the herring  fishery, it would be important to consider the high-volume nature  of  the directed  fishery  and  the  need  to  minimize  regulatory discarding.
        3. Days at Sea (DAS) for the Herring Fishery—Limits on the number  of  days that vessels can fish for herring is another way to control effort in the fishery.
        4. Days Out of the Herring Fishery—Requirements for vessels to take days  out  of  the  herring  fishery  were  included in the Herring  FMP,  but  were  not  approved  by NMFS for several reasons.   The Commission implemented days out of the fishery  in state waters through the Interstate FMP for herring and has found it to be an effective tool to slow the race to fish.  For this reason, the Council may  re-consider  a program for  days  out  of  the  Federal  fishery.   Such a program may be based on no-fishing  days  or  no-landing  days (as is currently  in  the  Comission plan).
        Management Area Boundaries
        The  recently-completed  TRAC  Assessment   of   the   herring  resource recommends,  among other things, consideration of some adjustments  to  the existing management  area  boundaries for the herring fishery.  The Council will consider these recommendations  as  well  as  other  comments received during  the  scoping  period  regarding  adjustments  to  existing  herring management area boundaries.
        Other Measures and Adjustments Under Consideration
        Because of the new TRAC Assessment and other management issues that have emerged over the past 3 years, the Council may consider additional measures for development in this amendment.
        1. Transboundary Nature of the Resource and Interactions with Canadian  Herring  Fisheries—The Council is seeking  comments  on more effective ways  to  address the transboundary nature of this resource. Specifically, the Council  is seeking comments on interactions between U.S. herring management and the New  Brunswick  weir fishery, the southwest Nova Scotia herring fishery, and the Canadian fishery  for  herring  on  Georges Bank.
        2. Seine-only  and/or  Trawl-only Areas—To reduce gear conflicts associated with the TACs  and  the race to fish, the Council may  consider  establishing  areas  for fishing with  purse  seines  and/or midwater trawls only.
        3. Clarification   of   the    Definition   of   Midwater Trawl—The Council may consider revising the regulatory definition of  a midwater trawl to improve enforcement and clarify  perceptions  about the gear intended to be fished.
        4. Spawning   Area  Restrictions—Spawning  area restrictions were included in the  Herring  FMP,  but  were not approved by NMFS  for  several  reasons.   The  Commission  implemented  spawning  area restrictions  through  the  Interstate  FMP  for  herring.  The Council  is seeking   comment   on  whether  or  not  these  restrictions   should   be re-considered in this amendment.
        5. Improved  Coordination with Mackerel Management— Mackerel is managed through  the  Mid-Atlantic Fishery Management Council's Squid/Mackerel/Butterfish FMP.  The  Council recognizes the overlap between the herring and mackerel fisheries and  the  need  to better coordinate the management of these resources.  The Council is seeking  comments  on how to better coordinate herring and mackerel management.
        6. Bycatch and Bycatch Monitoring—The Council  is seeking comments  on measures to minimize bycatch and to better monitor the nature of bycatch in  the  herring fishery.  This includes consideration of requirements for observer coverage in the fishery.
        Scoping Process

        All persons affected by or  otherwise  interested  in herring management are  invited  to participate in determining the scope and  significance  of issues  to  be  analyzed   by   submitting   written   comments   (see ADDRESSES) or by attending one of the scoping hearings.  Scoping consists  of  the  range  of  actions,  alternatives,  and  impacts  to  be considered.    Alternatives   include   the  following:  not  amending  the management plan (taking no action), developing  an  amendment that contains management  measures  such  as  those  discussed in this notice,  or  other reasonable  courses  of  action.  Impacts may  be  direct,  individual,  or cumulative.
        This scoping process will  also  identify  and  eliminate  from detailed analysis issues that are not significant.  When, after the scoping  process is completed, the Council proceeds with the development of an amendment  to the Herring FMP, the Council will prepare an SEIS to analyze the impacts of a  range of alternatives under consideration.  The Council will hold public hearings  to receive comments on the draft amendment and on the analysis of its impacts presented in the SEIS.
        Scoping Hearing Schedule
        The Council will discuss and take scoping comments at public meetings as follows:
        1.  Monday,  April  28,  2003, 7 p.m., Holiday Inn, 31 Hampshire Street, Mansfield, MA 02048. Telephone (508) 339-2200.
        2.  Tuesday, April 29, 2003,  7  p.m.,  Kings  Grant  Hotel, Trask Road, Route 128, Exit 21N, Danvers, MA 01923. Telephone (978) 774-6800.
        3.  Tuesday, May 6, 2003, 7 p.m., Samoset Resort and Conference  Center, 220    Warrenton    Street,    Rockport,    ME   04856.   Telephone   (207) 594-2511.
        4.  Monday, May 12, 2003, 7 p.m., Clarion  Hotel  and Conference Center, 6821 Black Horse Pike, Egg Harbor Township/Atlantic City  West,  NJ  08234. Telephone (609) 272-0200/(800) 782-9237.
        Special Accommodations

        The  meetings  are  accessible  to  people  with  physical disabilities. Requests for sign language interpretation or other auxiliary aids should be directed to Paul J. Howard (see ADDRESSES)  at  least  5 days prior to this meeting date.
        
          Authority:
          16      U.S.C.      1801 et seq.
          
        
        
          Dated:    April    9,   2003.
          Richard    W. Surdi,
          Acting  Director,   Office  of  Sustainable  Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 03-9059 Filed 4-11-03; 8:45 am]
      BILLING CODE 3510-22-S
    
  